Title: To George Washington from William Crawford, 6 December 1770
From: Crawford, William
To: Washington, George



Dr Sir
Decmr 6th 1770

Agreeable to your Desire I have Bought the Great Medows from Mr Harreson for thirty Pistols to be paid to Mr Jacob Hite and inclosesed is an order on you from Mr Harreson in faviour of Mr Hite, and the bill of Se’al filld up by Mr MClalne and a Draft to be Run as you think Proper.

any alteration you want done Please to Let me now and I will see it done when Mr MClain Coms up next Summer.
I intend to Fort pitt in a day or two the Snow that fell the time you Left my house Continued on the ground with the help of som more Ever Sence so that there was no Looking at the Land with they Cation you Desired I Shall Send you a full Account by My Brothers ho is to be up by Christmuss if I can have the ground Clear of Snow long a nough to have it done, at any Rate I will see it next weeke Colo. Croughan is at Fort pitt and I understand is to Stay Chief part of the Winter.
Sir I wish you a Mery Christmuss and I am sir your very Humb. Sarvant

W. Crawford


N.B. Mr Hitt has an order of the sam on[e] is to be paid only. W.C.

